UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1430


JAMES D. SULLIVAN,

                Movant - Appellant,

---------------------

UNITED STATES OF AMERICA,

                Petitioner – Appellee,

          v.

RICHARD VON BIBERSTEIN, JR.,

                Respondent.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:14-cv-00175-BO)


Submitted:   July 23, 2015                  Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James D. Sullivan, Appellant Pro Se. Kimberly Ann Moore, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James    D.   Sullivan   appeals   the   district   court’s   orders

accepting the recommendations of the magistrate judge and granting

the Government’s petition to enforce an Internal Revenue Service

third party summons and denying Sullivan’s motions to quash the

summons and stay the proceedings.       We have reviewed the record and

find no reversible error.      Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal for the reasons stated by

the district court.      United States v. Biberstein, No. 7:14-cv-

00175-BO (E.D.N.C. Mar. 25, 2015).      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                               DISMISSED




                                    2